DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 14-16 and 20 recites the limitation "the material" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to delete the term “the material” from each claim and have as, for example as “the substrate is” or “the functional coating layer is”.
For claim 18, “pouring epoxy material” should be “pouring an epoxy material” in order to have sufficient antecedent basis for the claim term. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since it depends upon and requires all the limitations of claim 18.  
Appropriate corrective action is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Ramstad et al. (US 2003/0228706 A1 – hereafter ‘706).
‘706 discloses a microwell system (Abstract) that includes the following limitations for claim 1: 
“A microwell device”: ‘706 discloses a multi-well plate ([0023]).  
“a substrate
“a plurality of microwells formed on the substrate”: ‘706 discloses a plurality of microwells within the substrate ([0023]; [0024]; Fig. 1A; Fig. 1B). 
“each of the microwells including a cavity being recessed on the substrate and an opening, and wherein a diameter of the opening is smaller than a largest inner diameter of the cavity”: The microwells of ‘706 are recessed within the substrate (Fig. 1A; Fig. 1B; [0023]; [0024]; well 18) where an opening (through-hole 34; Fig. 1B) is smaller than the largest diameter of the inner cavity ([0031]; [0032]).  
“wherein the plurality of microwells are curved”: The wells of ‘706 are curved (Fig. 1A; Fig. 1B).  
For claim 2, ‘706 discloses that the substrate can be made from poly carbonate ([0033]).  
For claim 4, ‘706 discloses that the wells can be 100 or greater ([0034]).  
For claim 5, the spacing of the wells of ‘706 are being interpreted as uniform (Fig. 1A).  
For claim 6, ‘706 discloses that the microwells are spherical (Fig. 1a).  
For claim 9, the curvature of the wells of ‘706 are not zero (Fig. 1A).  
For claim 10, the curvatures of the wells of ‘706 the same (Fig. 1A). 
Therefore, ‘706 meets the limitations of claims 1, 2, 4-6, 9 and 10.  

Claim(s) 1, 2, 4-12, 14, 15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by DeLouise et al. (US 2010/0012413 A1 – hereafter ‘413).
‘413 discloses an enrichment assay (Abstract) that includes the following limitations for claim 1: 
“A microwell device
“a substrate”: ‘413 discloses a substrate (Fig. 2; substrate 24; [0074]; [0064]).   
“a plurality of microwells formed on the substrate”: ‘706 discloses a plurality of microwells within the substrate ([0023]; [0024]; Fig. 1A; Fig. 1B). 
“each of the microwells including a cavity being recessed on the substrate and an opening, and wherein a diameter of the opening is smaller than a largest inner diameter of the cavity”: ‘413 discloses where the microwells/microbubbles have an opening diameter smaller than the largest inner diameter of the well ([0062]).  
“wherein the plurality of microwells are curved”: The wells of ‘413 are curved (Fig. 2).  
For claim 2, ‘413 discloses that the substrate is made of PDMS ([0041]).  
  For claim 4, ‘413 discloses that the chips can have 100 or more wells ([0099]). 
For claim 5, the wells are being interpreted as spaced in a uniform manner (Fig. 2).  
For claim 6, the wells have a spherical shape (Fig. 2; [0061]).  
For claim 7, ‘413 discloses that the openings are about 60 m ([0085]).  
For claim 8, ‘413 discloses that the diameter of the well is about 160 m ([0108]).  
For claim 9, the bottom and side surfaces of the well of ‘413 is not 0 (Fig. 2).  
For claim 10, the curvature for the bottom and sides are the same (Fig. 2).  
For claim 11, ‘413 discloses that the well is coated with an ECM ([0108]).  
For claim 12, ‘413 discloses that the top surface of the substrate can be coated ([0063]).  
For claims 14 and 15, ‘413 discloses that the coating is an ECM ([0108]).  
For claim 17, ‘413 discloses that the wells can have different sizes ([0061]).  
Therefore, ‘413 meets the limitations of claims 1, 2, 4-12, 14, 15 and 17.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ramstad et al. (US 2003/0228706 A1 – hereafter ‘706).
For claim 3, ‘706 discloses that the length of the chip is 127.8 mm ([0034]) and a width of 85.5 mm ([0034]).  While not disclosing that the width is between 10 and 30 mm, it would have been obvious to one of ordinary skill in the art at the time of filing to include a wider chip within ‘706 in order to obtain the predictable result of having more wells per chip.  See also MPEP §2144.04 IV A.  

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeLouise et al. (US 2010/0012413 A1 – hereafter ‘413) in view of Glezer et a. (US 2005/0142033 A1 – hereafter ‘033).
‘413 discloses coating the wells and planar surface with a coating, but does not specify a lid with a coating.  
‘033 discloses an assay plate (Abstract) that for claim 13 includes a lid ([0148]) that is coated.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the coated lid of ‘033 within ‘413 in order to promote wettability of the lid ([0148]).  
For claim 16, ‘413 discloses using ECM as a coating ([0108]).  


Allowable Subject Matter
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 18, the prior art fails to teach or fairly suggest the method of manufacturing a microwell plate that includes the steps of producing a microcolumn array from a first template by photolithography or soft lithography, wherein the microcolumn array includes a plurality of microcolumns; coating a lift-off layer on the microcolumn array; (c) disposing a plurality of glass microspheres on each of the plurality of the microcolumns of the microcolumn array; pouring silicone onto the microcolumn array disposed with the glass microspheres, then curing the silicone, and then separating the cured silicone from the microcolumn array and the glass microspheres to form a second template having a plurality of microcavities; and pouring epoxy material onto the second template, then curing the epoxy material, and then separating the cured epoxy material from 19the second template to form a microwell device mold; and (f) pouring a mold material onto the microwell device mold, then curing the mold material, and .
Claims 19 and 20 would be allowable for similar reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flemming et al. (US 2010/0022416 A1) discloses an assay plate with a narrow opening and a wider diameter well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799